Citation Nr: 1710927	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for frostbite.

5.  Entitlement to an increased evaluation for pseudofolliculitis barbae, evaluated as 10 percent disabling prior to December 15, 2011.

6.  Entitlement to an increased evaluation for pseudofolliculitis barbae, evaluated as 30 percent disabling since December 15, 2011.

7.  Entitlement to an increased evaluation for hemorrhoids, evaluated as 10 percent disabling prior to March 2, 2011.

8.  Entitlement to an increased evaluation for hemorrhoids, evaluated as 20 percent disabling since March 2, 2011.

9.  Entitlement to an increased evaluation for tinea pedis, currently evaluated as noncompensable (0 percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, with additional service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

At the September 2016 Board hearing, the Veteran discussed his claims of entitlement to service connection for asbestosis, hepatitis C, a sleep disorder, and depression.  These issues were most recently denied in a supplemental statement of the case dated April 22, 2016.  A Form 9 substantive appeal was sent in by the Veteran with a cover letter dated June 29, 2016 and date-stamped June 30, 2016.  In August 2016, the RO notified the Veteran and his representative that this Form 9 was not timely and that the rating decision was final.  They were informed that if they disagreed with the decision regarding the timeliness of the Form 9, they must return the enclosed VA Form 21-0958, Notice of Disagreement.  The Veteran has not submitted any disagreement with this finding.  The Board finds that the August 2016 notification correctly informed the Veteran that the appeal was not timely, and as no disagreement was made as to the finding, these issues are no longer on appeal and are not within the jurisdiction of the Board.  Additionally, the Veteran provided testimony regarding entitlement to carpal tunnel syndrome at the September 2016 Board hearing.  The issue of entitlement to service connection for carpal tunnel syndrome was last adjudicated in a July 2016 supplemental statement of the case.  The Veteran did not submit a Form 9 substantive appeal regarding this issue, and it is also found not to be on appeal or within the jurisdiction of the Board.  See 38 C.F.R. §§ 19.32, 19.34 (2016).

The Board notes that entitlement to a total disability rating based on individual unemployability was denied in a May 2015 rating decision.  The Veteran did not submit a notice of disagreement with that finding.  The Veteran has not at any time indicated that he is unable to work due to his service-connected hemorrhoids, tinea pedis, or pseudofolliculitis, the only service-connected issues on appeal at this time.  There is also no evidence of record indicating that these disabilities have affected the Veteran's employability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore finds that the issue of entitlement to a total disability rating based on individual unemployability is not on appeal at this time.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains one issue that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to service connection for frostbite and irritable bowel syndrome and to an increased rating for pseudofolliculitis barbae prior to December 15, 2011 and for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed December 1981, May 1982, and October 2008 rating decisions denied entitlement to service connection for a low back disorder and are final.  Evidence received since the unappealed October 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disorder.

2.  Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred in or caused by service.

3.  Since December 15, 2011, the Veteran's pseudofolliculitis barbae does not involve more than 40 percent of his entire body or 40 percent of the exposed areas affected, it has not required constant or near-constant systemic therapy, and it has not resulted in visible or palpable tissue loss and gross distortion or asymmetry of any facial features, or resulted in four or five characteristics of disfigurement.

4.  The Veteran's tinea pedis does not involve 5 percent or more of his entire body or 5 percent or more of the exposed areas affected, and it has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Since December 15, 2011, the criteria for an evaluation in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806, 7813 (2016).

4.  The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that while a stay on cases affected by Johnson, 27 Vet. App. 497 is currently in effect, the Board finds that this does not affect the adjudication of the claim of entitlement to a rating higher than 30 percent for pseudofolliculitis barbae since December 15, 2011 or for an increased rating for tinea pedis at this time.  While the Veteran has been noted to use a topical corticosteroid for his pseudofolliculitis barbae since December 2011, from that date forward, the Veteran has already been assigned a 30 percent rating for this disorder, and therefore no higher rating can be assigned based solely on the consideration of his use of these corticosteroids as "systemic therapy" unless there is constant or near-constant usage of such medication, which is not indicated by the medical record.  38 C.F.R. § 4.188, Diagnostic Code 7806.  There is also no indication that the Veteran has used topical corticosteroids for his tinea pedis.  The Board therefore finds that Johnson does not affect the issues decided herein, and can proceed with adjudication.  See Johnson, 27 Vet. App. 497.

Low Back Disorder

The Veteran contends that he first started having problems with pain from arthritis during training exercises in service.  He testified in September 2016 that he injured his back during basic training and again while working as a repairman.  He stated that he then had frequent problems with his back that continued from that time to the present.  The Veteran first filed a claim of entitlement to service connection for a back injury in August 1981, reporting that he had been injured while lifting radios out of a vehicle.  In an October 1981 statement, the Veteran wrote that he could not bend in certain positions without pain or pounding, and that his back was weak and sometimes gave out.

In a December 1981 rating decision, the claim of entitlement to service connection for residuals of a back injury was denied because the condition was not shown to have been incurred in or aggravated by active military service.  Entitlement to service connection for back strain was again denied in a May 1982 rating decision.  
The Veteran submitted a new claim of entitlement to service connection for a lower back disability in January 2008.  The claim was denied in an October 2008 rating decision because no new and material evidence had been submitted.  The Veteran did not appeal these rating decision or submit any evidence within one year of notice of the rating decisions, and they are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In March 2009, the Veteran submitted a request to reopen the claim of entitlement to service connection for a lower back condition.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the last prior denial, the evidence of record did not establish that the Veteran's current low back disorder was related to his military service.  Since December 2008, the Veteran has attended a VA examination in December 2013 at which a VA examiner opined that the Veteran's current low back disorder did have its onset during active duty service.  The Board therefore finds that there is new and material evidence which directly relates to unestablished facts necessary to substantiate the Veteran's claim.  This evidence raises a reasonable possibility of substantiating the claim, and it is new and material.  Hence, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the question of whether entitlement to service connection for a low back disorder is warranted, the Board finds that the evidence of record is at least in equipoise, and service connection may be granted.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

There is evidence that the Veteran incurred an in-service injury to his lower back.  The Veteran's service treatment records show that in October 1977, he reported lower back pain for the past 3 months after lifting a radio out of a jeep which caused a sharp pain in his back.  There was slight tenderness in the paraspinal muscle, and he was diagnosed with back strain.

The evidence also establishes that the Veteran has a current low back disorder.  A January 2008 X-ray showed mild arthritis of the spine, and a July 2009 MRI showed spondylosis with multilevel discogenic degenerative changes.  The December 2013 VA examiner diagnosed the Veteran with lumbosacral paraspinal tendonitis with degenerative disease.

Affording the Veteran the benefit of the doubt, there is also adequate medical evidence that his current low back disorder is related to his in-service injury.  At a December 2013 VA examination, the Veteran reported having symptoms that began with injuries incurred during military training in 1977.  X-rays showed mild degenerative disc disease in the lumbar spine.  He was diagnosed with lumbosacral paraspinal tendonitis with degenerative disease.  The examiner reviewed the claims file and concluded that it was at least as likely as not incurred on or caused by service, noting the 1977 treatment record for low back pain, indicating an onset during service.

The opinion of the December 2013 VA examiner and the Veteran's credible lay statements of continuing back pain from the time of service to the present provides competent and probative medical evidence that the appellant's lower back disorder is likely a continuation of the injury he first experienced in service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board finds that the December 2013 VA medical opinion is consistent with the Veteran's lay statements, the service treatment records, and the other medical evidence of record.

Although a November 2009 VA examiner came to a differing opinion regarding the etiology of the Veteran's lower back disorder, the other medical evidence of record, taken together, provides sufficient competent medical evidence favoring the existence of a medical nexus between the Veteran's current low back disability and his military service.  As such, the medical evidence regarding the relationship of the Veteran's current disability and service is at least in equipoise, and entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

Pseudofolliculitis Barbae

In a February 2011 rating decision, the Veteran was granted entitlement to service connection for pseudofolliculitis barbae and assigned a 10 percent evaluation, effective January 15, 2008.  In a January 2014 rating decision, the Veteran was granted an increased rating of 30 percent, effective December 15, 2011.  The Veteran contends that higher initial ratings are warranted.  Written statements from the Veteran describe how he has irritation, pain, bumps, and rashes on his face.  At the September 2016 Board hearing, he stated that the condition gives him scarring and rashes.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in disability, it is necessary to consider the complete medical history of the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

Under Diagnostic Code 7806, a 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or exposed area affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and two features with gross distortion or asymmetry, or with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are: a scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.

The Veteran's private and VA treatment records include occasional notations of redness on the face.  In February 2009, the Veteran's primary care physician noted that he had residual scars from folliculitis, but no active lesions.  At a March 2009 dermatology consultation, the Veteran reported persistent, recurrent facial folliculitis.  The examiner found 3 pink papules lateral to the right corner of the mouth.  He was prescribed Clindamycin spot treatment medication and a daily blemish wash.  In May 2011, he was noted to have facial edema consistent with facial cellulitis, and in July 2013, he was prescribed triamcinolone acetonide for skin rash.

The Veteran attended a VA examination in November 2010.  The Veteran reported exudation, ulcer formation, itching, shedding, and crusting, with symptoms that occurred intermittently, as often as twice a month and lasting for 2 weeks.  He reported using Lamisil, a topical anti-fungal wash, and Derma cream, which the examiner referred to as a topical corticosteroid.  He had not used intensive light therapy or electron beam therapy.  He reported that its functional impairment was limitation in using respiratory apparatus and protection equipment.  Physical examination revealed mild pseudofolliculitis barbae, in remission, on the face and neck.  There was exfoliation, crusting, and disfigurement, as well as inflexibility, hyperpigmentation, induration, and abnormal texture of more than 6 square cm.  The skin lesion coverage of exposed area was 15 percent, and of the whole body was 4 percent.  The skin lesions were not associated with systemic disease, and there was no effect on occupation.

At a June 2012 VA examination, physical examination found 3 pink papules by the mouth, and the Veteran reported using a wash daily and Clindamycin.  It was noted that the Veteran had used topical corticosteroids for 6 weeks or more, but not constantly.  There were no other pertinent physical findings, and the condition did not affect his ability to work.

At a December 2013 VA examination, the Veteran had no disfigurement of the face, and the examiner stated that the condition did not affect his ability to work.  The Veteran had not had any additional treatments such as light therapy, and the examiner found no additional symptomatology.

A June 2016 VA Disability Benefits Questionnaire was provided by a nurse practitioner based on a review of the record found that the Veteran had no scarring or disfigurement of the head, face, or neck and no neoplasms or systemic manifestations.  The Veteran had not been treated with oral or topical medications in the past 12 months, and it affected less than 5 percent or the total body area and exposed body area.  It did not affect his ability to work.

Based on a review of the evidence above, the Board finds that there is no basis that would warrant a rating higher than 30 percent since December 15, 2011 for pseudofolliculitis barbae.  

The RO has evaluated the Veteran's disability as analogous to dermatitis under Diagnostic Code 7806.  The Veteran's pseudofolliculitis barbae is manifested by sometimes painful or itchy red bumps/rashes which appear in the beard area and are made worse by shaving.  He treats the conditions with topical cream and face washes.  Since December 15, 2011, there is no evidence that the Veteran had, at any time, over 40 percent of the entire body or exposed body area affected.  This evidence is uncontradicted by the Veteran's private and VA treatment records, which show that the condition affected only parts of the face intermittently.  The preponderance of the evidence also weighs against finding that the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  While the June 2012 VA examiner noted that the Veteran did use topical corticosteroids for 6 weeks or more during the past year, he clearly indicated that the Veteran did not use them constantly.  Furthermore, the Veteran's VA treatment records do not show that he has actually been prescribed a topical corticosteroid during this period for his pseudofolliculitis barbae.  The Veteran has been prescribed Clindamycin, an antibiotic ointment, and Dermacerin, ammonium lactate, and Eucerin topical creams, which are not corticosteroids, for his facial skin disorder.  The Veteran has been prescribed triamcinolone acetonide, a topical corticosteroid, for an unrelated rash on the lower legs.  There is no indication in any of the VA examinations or medical records that the Veteran has required constant or near-constant use of a corticosteroid for the treatment of his pseudofolliculitis barbae since December 15, 2011.

The Board has also considered whether Diagnostic Code 7800 could be applied to allow for higher ratings.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's own descriptions of this disorder, however, clearly characterize the predominant disability as an actively recurring rash that causes an itching, pain, and irritation.  At no time has the Veteran indicated that the disorder's primary feature is the scarring that his pseudofolliculitis barbae pustules have caused.  While the November 2010 VA examiner noted "disfigurement" when describing the Veteran's condition, he did not find that the Veteran had visible or palpable tissue loss, gross distortion of a facial feature, or two or more characteristics of disfigurement.  Furthermore, the December 2013 and June 2016 VA examiners specifically noted that there was no disfigurement of the face.  Thus, a rating higher than 30 percent could not be assigned under Diagnostic Code 7800, and the Board therefore finds that no higher rating is warranted under these alternate criteria.

In sum, there is no basis for assignment of a rating in excess of 30 percent for pseudofolliculitis barbae since December 15, 2011.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).

Tinea Pedis

The Veteran contends that his service-connected tinea pedis warrants a compensable initial rating.  The Veteran testified in September 2016 that he requires cream for his rashes which itch all the time.  The Veteran has submitted written statements indicating that he is unable to wear colored socks next to the skin of his feet and that both feet break out in a very irritable itchy rash with skin flakes which causes scratching and bleeding.  A February 2010 letter from C.L. stated that the Veteran had cracked and smelly feet.  

Tinea pedis is also rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae, tinea cruris).  The Veteran has not at any time indicated that he has scarring of the feet, so the predominant disability from this condition is dermatitis, rated under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7813.  There is also no medical record evidence indicating that the Veteran has any scarring of the feet from tinea pedis.  This diagnostic code will therefore not be further discussed.

Under Diagnostic Code 7806, a 0 percent rating is assigned when less than 5 percent of the entire body or exposed area is affected, and no more than topical therapy was required during the last 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or exposed area is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required in the last 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At a March 2009 dermatology consultation, the Veteran was found to have confluent scaly patches on his feet and yellow toenails with some subungual debris.  He was diagnosed with tinea pedis and prescribed terbinafine cream.  In December 2009, the Veteran reported a rash on his legs for several months, and physical examination of the lower extremities showed that despite using the prescribed cream, his feet were still scaly.  He was advised to continue using the terbinafine cream on the entire foot.  

In January 2014, the Veteran reported a rash on his lower legs and was diagnosed with dermatitis.  The Veteran again reported a rash on his lower extremities in April and August 2014.  He was found to have xerosis of the lower third of his bilateral legs, diagnosed as post-inflammatory hyperpigmentation on the shins, suspected to be secondary to stasis dermatitis.  The examiner found no evidence of tinea corporis.

At a June 2012 VA examination, the Veteran reported using terbinafine cream for 1 week.  At a December 2013 VA examination, the Veteran reported using anti-fungal medication for 6 weeks or more in the past 12 months, but not constantly.  The Veteran had not had any additional treatments such as light therapy.  The condition affected 0 percent of exposed area and less than 5 percent of the full body surface area, and did not affect his ability to work.

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable initial rating for tinea pedis is warranted.  There is no medical evidence to indicate that the Veteran's tinea pedis affects at least 5 percent of his total body area or his total exposed body area.  The December 2013 VA examiner clearly indicated that  it affected 0 percent of the exposed area and less than 5 percent of the full body surface, which is insufficient for a compensable rating.  There is also no indication that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his tinea pedis.  While the Veteran was prescribed triamcinolone acetonide for xerosis on his shins, the Veteran is not service-connected for this condition.  There is no indication that the rash he experienced on his shins in 2009 and 2014 is the same condition as his tinea pedis which affects only his feet.  The Veteran's treating physician specifically indicated that there was no evidence that the shin rash was caused by tinea corporis, a fungal infection of the skin.  The Veteran has been prescribed antifungal cream for his tinea pedis, but not a corticosteroid or antiinflammatory medication.  He has not received any other types of treatment, such as light therapy.  Topical therapy alone, which is not a corticosteroid or antiinflammatory medication, for a skin disease does not allow for a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In sum, there is no basis for assignment of a compensable rating for tinea pedis at any time during the period on appeal.  In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Lastly, the Board notes that the question of entitlement to referral for consideration of an extraschedular rating for tinea pedis or pseudofolliculitis barbae is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is granted.

Entitlement to an increased evaluation for pseudofolliculitis barbae, evaluated as 30 percent disabling since December 15, 2011, is denied.

Entitlement to an increased evaluation for tinea pedis, currently evaluated as noncompensable, is denied.


REMAND

In addition to the issue of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae prior to December 15, 2011 which is stayed, pending the appeal of Johnson, 27 Vet. App. 497, the Board remands the following issues for further development.

Frostbite

The Veteran contends that he suffered cold weather exposure while stationed in Germany.  He has submitted written statements explaining that he had to perform his military duties outdoors in extreme cold, including working with cold metal tools, causing him to have cold injury to his hands.  He argues that he now cannot bear to touch ice or anything else very cold with his bare hands.  In September 2016, he testified that while in Germany he went on a field maneuver for 3 days in freezing weather, and that since then it is "unbearable" for his hands to be in cold weather or touch any very cold item.

The Veteran's service treatment records are silent for any complaints related to frostbite or other cold injury.  The Veteran's February 1979 separation examination showed a fully normal clinical evaluation.  In the Report of Medical History, the Veteran wrote that he was in good health and denied any specific complaints.  A January 1986 Reserve examination also showed all body systems to be normal.  The Veteran again denied any specific complaints in the Report of Medical History.

The Veteran's VA treatment records show that at a December 2009 primary care evaluation, he reported having numbness on his right thumb for a year and difficulty picking up objects with his left thumb and index finger.  In June 2010, he was noted to have right upper extremity paresthesia.  In November 2010, the Veteran reported having "frostnip" in 1978 and having pain in his hands and feet since that time.  He was found to have decreased sensation in his hands and cool limbs.  The etiology was found to likely be degenerative disc disease.  In December 2010, the Veteran reported having numbness in his bilateral feet and hands.  A neurological examination found mildly delayed sensory and motor latencies which suggested a mild peripheral neuropathy, and it was noted that the limbs rapidly cooled.  Warming the limbs improved the results.  The Veteran reported having a history of "frostnip" which was noted to possibly account for those results.

The Board therefore finds that there is evidence that the Veteran may have some residuals related to cold injury, but the etiology of these symptoms is not clear.  As the Veteran has not yet been afforded a VA examination to address his claims of residuals of frostbite, the Board remands this issue in order for a VA examination and opinion.

Hemorrhoids and Irritable Bowel Syndrome

The Veteran contends that his service-connected hemorrhoids warrant ratings higher than 10 percent prior to March 2, 2011 and higher than 20 percent thereafter.  The Veteran has also submitted a claim of entitlement to service connection for irritable bowel syndrome.  In a May 1982 rating decision, the Veteran was granted entitlement to service connection for hemorrhoids, effective August 7, 1981, with a noncompensable rating.

The Veteran requested an increased rating for hemorrhoids in February 2008.  In a December 2009 rating decision, the Veteran's evaluation was increased to 10 percent, effective February 12, 2008.  In a June 2011 rating decision, the Veteran's evaluation was increased to 20 percent, effective March 2, 2011.

He testified in September 2016 that he has bleeding and requires special pads due to discomfort.  He also stated that he contracted hemorrhoids and irritable bowel syndrome in service when he had food poisoning.  

The Veteran had submitted written statements indicating that he has tremendous discomfort, pain, itching, swelling, bowel movements, and bleeding.  He has also submitted written statements describing how he continued to have bowel problems from this food poising, and sometimes he loses control of his bowels.  The Veteran's friend C.L. submitted a statement in February 2010 stating that the Veteran was not able to control his bowels and would stain his clothes.  She also described how his hemorrhoids had gotten worse and that he had gotten blood on his sheets and underclothes.

At a March 2008 VA examination, he reported anal itching and pain.  He had no diarrhea, tenesmus, swelling, perianal discharge, or leakage of stool.  He reported bleeding at a 2008 colonoscopy, but did not experience any residual symptoms.  He was not receiving any treatment for the condition.  The Veteran declined a rectal examination.  The examiner stated that the diagnosis of hemorrhoids was not changed and that there were no findings of malnutrition.  The examiner also noted that a private colonoscopy showed internal hemorrhoids.  Laboratory testing showed no abnormal testing.

The Veteran next attended a VA examination in July 2009.  He reported anal itching, pain, and occasional rectal bleeding.  He had no diarrhea, tenesmus, swelling, perianal discharge, or stool leakage.  He was never hospitalized or treated with surgery.  Physical examination found no evidence of ulceration, fissures, reduction of the lumen, trauma, bleeding, proctitis, infections, protrusion, or loss of sphincter control.  There were external hemorrhoids present which were not reducible, with excessive redundant tissue.  Blood tests were within normal limits with only some insignificant abnormalities.  The examiner stated that the condition did not cause malnutrition or significant anemia, and the effect on his occupation and daily activity was mild.

At a March 2011 VA examination, the Veteran reported anal itching, pain, a nagging feeling to empty his bowels, swelling, perianal discharge, and irregular bowel movements.  He stated that sometimes he could not control his bowel movements and that he had constipation, diarrhea, and leakage of stool.  He reported having leakage for one to two thirds of the day that requires pads.  He stated that he uses rectal suppositories, including hydrocortisone acetate suppositories, medicated pads, and hot baths for treatment.  He complained of flare ups and discomfort about his anus, and dry and itchy blister-like sensation.  He stated that he had to avoid certain functions because of his bowel leakage.  Physical examination found no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, infections, or loss of sphincter control.  Anal reflexes were normal.  Internal hemorrhoids were small, with no evidence of bleeding or thrombosis.  Blood test results were abnormal and at least as likely as not indicated anemia was present.

At a December 2013 VA examination, the Veteran reported that his condition began in 1977, with alternating diarrhea and constipation during military service.
The Veteran reported to the examiner that he served in the Army for 13 years, from 1976 to 1989.  An air contrast upper GI series test found moderately frequent reflux without hiatal hernia or erosive/inflammatory changes in the esophagus, and there was unremarkable air contrast assessment of the stomach and proximal duodenum.  The examiner diagnosed the Veteran with irritable bowel syndrome, but found that it was less likely than not related to his service.  His rationale was based on the absence of symptoms or diagnosis during military service.

The Veteran's service treatment records show that in March 1978, he was  treated for indigestion.

The Veteran's private and VA treatment records show frequent complaints of abdominal pain and bowel irregularities.  An April 1996 upper abdomen ultrasound showed no abnormalities.  In April 1997, he reported abdominal pain occurring for a while.  A January 2008 colonoscopy showed normal colon screening except for small internal hemorrhoids and very mild anemia, although it was macrocytic.  There was no history of any GI bleeding.  In March 2009, the Veteran was notified that his last blood tests showed that he was not anemic.  In June 2010, the Veteran reported having bleeding upon wiping and on his briefs, as well as diarrhea, but no abdominal pain.  In May 2011, the Veteran reported having abdominal pain and diarrhea for the past few days.  A CT scan of the abdomen found trace amount of pelvic free fluid along with mild pericolonic mesenteric straining and fluid in the large bowel.  He was diagnosed with gastroenteritis vs. colitis vs. food toxin vs. medication related.

The Board finds that the evidence of record shows that the Veteran does have very significant gastrointestinal problems, including occasional fecal leakage, frequent diarrhea and constipation, and abdominal pain.  The March 2011 VA examination discussed many of these symptoms in connection with the claim for an increased rating for hemorrhoids, but it is not clear from the record that these symptoms are, in fact, symptoms caused by or associated with his hemorrhoids.  The Veteran has also been treated for irritable bowel syndrome and diagnosed with lactose intolerance, which at least one treating physician has indicated may be responsible for his irregular bowel movements.  Nevertheless, the evidence also indicates that the Veteran's hemorrhoids may impact his gastrointestinal problems.  The Board therefore remands these issues in order to obtain a new VA examination addressing hemorrhoids and irritable bowel syndrome in order to determine the nature, etiology, and full symptomatology of each disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent treatment records from the Hampton VA Medical Center and its affiliated facility, the Virginia Beach Community Based Outpatient Clinic, since July 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to obtain a medical examination and opinion on his claimed frostbite/cold injury residuals.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  Following review of all files, the examiner address the following:

a) What, if any, are the Veteran's current diagnoses pertaining to frostbite/cold injury residuals?  If no current diagnosis of frostbite or cold injury residuals is found, please discuss the likely etiology of the Veteran's complaints of numbness, pain, and coldness in his extremities.  

b) For each diagnosis found, is it at least as likely as not (a 50 percent probability or greater) that the disorder was incurred during the Veteran's active service?  Please discuss the Veteran's lay assertions that he suffered from cold injury during a 3-day outdoor training mission in Germany.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology is unknowable.  

3. Schedule the Veteran for a VA examination to obtain a medical examination and opinion on his hemorrhoids and irritable bowel syndrome.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  Following review of all files, the examiner address the following:

a) What are the Veteran's current diagnoses pertaining to disorders of the bowels and gastrointestinal system?  

b)  Which symptomatology is attributable to which diagnosis?  Does the Veteran have any symptoms which are attributed to both his hemorrhoids and a second diagnosis?  Can the etiology of these symptoms be differentiated from one another?  If so, please explain.

c) For each diagnosis found other than hemorrhoids, is it at least as likely as not (a 50 percent probability or greater) that the disorder any was incurred during the Veteran's active service?  Please discuss the Veteran's lay assertions that he first started having gastrointestinal problems when he experienced food poisoning in service. 

d) For each diagnosis found other than hemorrhoids, is it at least as likely as not that the disorder is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected hemorrhoids?  Please explain why or why not.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of is unknowable.  

4. After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

5. Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


